 Case 2:20-cv-12606-LVP-CI ECF No. 33, PageID.651 Filed 08/04/21 Page 1 of 5




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 GAYLAND BRION COLES,                                Case No. 20-12606

       Plaintiff                                     Linda V. Parker
 v.                                                  United States District Judge

 SCION STEEL, INC., et al.,                          Curtis Ivy, Jr.
                                                     United State Magistrate Judge
      Defendants.
 ________________________/

 ORDER DENYING WITHOUT PREJUDICE PLAINTIFF’S MOTION TO
              AMEND COMPLAINT (ECF No. 26)

      On June 15, 2021, Magistrate Judge R. Steven Whalen filed a Report and

Recommendation recommending granting in part and denying in part the

defendants’ motion to dismiss and recommending denying Plaintiff’s motion for

summary judgment. (ECF No. 24). On June 28, 2021, Plaintiff’s motion to amend

the complaint. (ECF No. 26). The motion to amend was referred to the

undersigned for determination. (ECF No. 32).

      The motion reads as a portion of an amended complaint—Plaintiff appears

to be alleging new claims against the defendants. It is not clear if Plaintiff intends

the allegations raised in the motion to entirely replace those raised in the roughly

130-page original complaint. Rather, it appears the new allegations are perhaps

intended to be made in addition to those referenced in the original complaint.

Nevertheless, Plaintiff’s motion does not include an amended complaint that

                                           1
 Case 2:20-cv-12606-LVP-CI ECF No. 33, PageID.652 Filed 08/04/21 Page 2 of 5




reproduces the complaint in its entirety as amended. Thus, the motion is not

proper. Local Rule 15.1 requires that “[a]ny amendment to a pleading, whether

filed as a matter of course or upon a motion to amend, must . . . reproduce the

entire pleading as amended, and may not incorporate any prior pleading by

reference.” E.D. Mich. L.R. 15.1.

       For this reason, Plaintiff’s motion is DENIED without prejudice. If he

chooses, Plaintiff may file a proper motion to amend that complies with Local Rule

15.1. Further, the Court takes this opportunity to caution Plaintiff that any future

motion to amend the complaint and accompanying proposed amended complaint

must comply with certain Federal Rules of Civil Procedure:

       1.     The amended complaint must comply with Local Rule 15.1, which

requires that “[a]ny amendment to a pleading, whether filed as a matter of course

or upon a motion to amend, must . . . reproduce the entire pleading as amended,

and may not incorporate any prior pleading by reference.”

       2.     The amended complaint must also comply with Rule 8(a)(2), which

requires “‘a short and plain statement of the claim showing that the pleader is

entitled to relief,’ in order to ‘give the defendant fair notice of what the . . . claim is

and the grounds upon which it rests.’” Bell Atlantic Corp. v. Twombly, 550 U.S.

544 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)); see also League of

United Latin Am. Citizens v. Bredesen, 500 F.3d 523, 527 (6th Cir. 2007)


                                             2
 Case 2:20-cv-12606-LVP-CI ECF No. 33, PageID.653 Filed 08/04/21 Page 3 of 5




(emphasis in original) (The factual allegations in a complaint need not be detailed

but they “must do more than create speculation or suspicion of a legally cognizable

cause of action; they must show entitlement to relief.”). A plaintiff properly pleads

a claim for relief by “briefly describing the events” supporting the claim. Peabody

v. Griggs, 2009 WL 3200686, *3 (D. R.I. 2009) (quoting Sanjuan v. American Bd.

Of Psychiatry & Neurology, Inc., 40 F.3d 247, 251 (7th Cir. 1994)). The statement

of the claim should be short because “unnecessary length places an unjustified

burden on the court and on the party who must respond to it.” Id. (quoting

Laurence v. Wall, 2007 WL 1875794, *1 (D. R.I. 2007)); see also Wright & Miller

§ 1281 at 709 (“[u]nnecessary prolixity in a pleading places an unjustified burden

on the district judge and the party who must respond to it because they are forced

to ferret out the relevant material from a mass of verbiage”). “The statement

should be plain because the principal function of pleadings under the Federal Rules

is to give the adverse party fair notice of the claim asserted to enable him to answer

and prepare for trial.” Id. (quoting Laurence, 2007 WL 1875794 at *1).

      3.     Rule 10(b) mandates that claims must be made in numbered

paragraphs; the contents of each are to be limited to a statement of a single set of

circumstances; and, claims founded on separate transactions or occurrences are to

be stated in separate counts if a separation facilitates a clear presentation.




                                           3
 Case 2:20-cv-12606-LVP-CI ECF No. 33, PageID.654 Filed 08/04/21 Page 4 of 5




      4.     Finally, plaintiff must be mindful that Rule 11 applies to any motion

to amend and his proposed amended complaint. Failure to heed the Federal Rules

of Civil Procedure could result in sanctions, including dismissal of his complaint.

In filing his motion to amend and his proposed amended complaint, plaintiff will

be representing to the Court that, to the best of his knowledge, information, and

belief, formed after an inquiry reasonable under the circumstances:

             (1) [the proposed amended complaint] is not being
             presented for any improper purpose, such as to harass,
             cause unnecessary delay, or needlessly increase
             the cost of litigation;

             (2) the claims . . . and other legal contentions are
             warranted by existing law or by a nonfrivolous argument
             for extending, modifying, or reversing existing law or for
             establishing new law;

             (3) the factual contentions have evidentiary support or, if
             specifically so identified, will likely have evidentiary
             support after a reasonable opportunity for further
             investigation or discovery;

See, e.g., Jackson v. Hanson, 1991 WL 3056, *1 (7th Cir. 1991) (Parties

“proceeding IFP are not immune from Rule 11.”).

      IT IS SO ORDERED.

      The parties to this action may object to and seek review of this Order but are

required to file any objections within 14 days of service as provided for in Federal

Rule of Civil Procedure 72(b)(2) and Local Rule 72.1(d). A party may not assign


                                          4
 Case 2:20-cv-12606-LVP-CI ECF No. 33, PageID.655 Filed 08/04/21 Page 5 of 5




as error any defect in this Order to which timely objection was not made. Fed. R.

Civ. P. 72(a). Any objections are required to specify the part of the Order to which

the party objects and state the basis of the objection. When an objection is filed to

a magistrate judge’s ruling on a non-dispositive motion, the ruling remains in full

force and effect unless and until it is stayed by the magistrate judge or a district

judge. E.D. Mich. Local Rule 72.2.

Date: August 4, 2021                        s/Curtis Ivy, Jr.
                                            Curtis Ivy, Jr.
                                            United States Magistrate Judge




                                           5
